Citation Nr: 1750170	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  13-31 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating for depressive disorder, not otherwise specified, with posttraumatic stress disorder (PTSD), in excess of 50 percent prior to October 27, 2016, and in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to December 2011.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The August 2012 rating decision granted service connection for a depressive disorder with a 30 percent rating.  After the Veteran appealed that determination and was separately granted service connection for PTSD, the RO increased her rating to 50 percent throughout the appeal period in an October 2013 rating decision.  Finally, in July 2017, the rating for the Veteran's psychiatric disorder was increased to 70 percent as of October 27, 2016.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held in Denver, Colorado.  A transcript of that hearing is associated with the claims file.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist requires it to obtain relevant records held by a Federal agency, including any relevant Social Security Administration (SSA) records.  38 U.S.C.A § 5103A(c)(3); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); but see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The claims file contains a February 2017 correspondence that has a copy of an October 2016 medical examination conducted by a neuropsychologist.  The neuropsychologist completed the examination on behalf of the SSA Disability Determination Unit in Anchorage, Alaska.  The Veteran's SSA records have not, however, been associated with the claims folder.  As the SSA records may be relevant to the increased rating claim on appeal, the RO must take steps to obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant treatment records from the Denver VA Medical Center since March 2017, and any VA facility or private treatment provider from which the Veteran has received treatment.

2.  Obtain from SSA all of the records related to the Veteran's claim for disability benefits, including medical records and copies of any decisions or adjudication, and associate them with the claims folder.

3.  Following any additional indicated development, the AOJ should review the claims file and adjudicate the Veteran's claim for an increased rating of her psychiatric disorder.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




